United States Court of Appeals
                                                          Fifth Circuit
                                                       F I L E D
             UNITED STATES COURT OF APPEALS              May 16, 2003

                  For the Fifth Circuit            Charles R. Fulbruge III
                                                           Clerk


                      No. 02-60840
                    Summary Calendar


          FIRST FAMILY FINANCIAL SERVICES INC,

                                          Plaintiff-Appellee,


                         VERSUS


                      FRED SANDERS,

                                          Defendant-Appellant.
---------------------------------------------------------
                    Cons/W No. 02-60844
           FIRST FAMILY FINANCIAL SERVICES INC,

                                          Plaintiff-Appellee,


                         VERSUS


                    HAL LEE JENKINS,

                                          Defendant-Appellant.

---------------------------------------------------------
                    Cons/W No. 02-60864
           FIRST FAMILY FINANCIAL SERVICES INC,

                                          Plaintiff-Appellee,


                         VERSUS


                     JOANN CALHOUN,

                                          Defendant-Appellant.
               Appeals from the United States District Court
             For the Southern District of Mississippi, Jackson
                               (4:01-CV-133)




Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

          First   Family    Financial   Services   Inc.    (hereinafter    “First

Family”) filed these three actions in federal court in June, 2001,

to       compel   Fred     Sanders,   Joan    Calhoun   and   Hal    Lee   Jenkins

(collectively “the Borrowers”) to arbitrate claims which Borrowers

had raised in the lawsuit brought by them against First Family in

the Circuit Court of Noxubee County, Mississippi.                   The Borrowers

filed motions to dismiss as well as to motions to stay pending

discovery which the district court denied.                First Family moved to

compel arbitration in all three cases in February, 2002.                       In

September, 2002, the district court entered memorandum opinions and

orders directing the Borrowers to submit their state court claims

to arbitration and staying their state court action pursuant to 28

U.S.C. §2283.        The Borrowers timely filed notices of appeal and

this Court consolidated the three appeals.

          We have carefully reviewed the briefs and the record excerpts



     *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                          2
and relevant portions of the record itself.   For the reasons stated

by the district court in each of the three memorandum opinions and

orders entered under date of September 6, 2002, we affirm the

decision of the district court to compel arbitration in these

cases.          AFFIRMED




G:\opin-sc\02-60840.opn.wpd     3